



COURT OF APPEAL FOR ONTARIO

CITATION: Landrus (Re), 2021 ONCA 292

DATE: 20210504

DOCKET: C68823

van Rensburg, Huscroft and Thorburn JJ.A.

IN THE MATTER OF: Benjamin Landrus

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ken J. Berger, for the appellant

Karen Papadopoulos, for the respondent, Attorney General
    of Ontario

Jessica Szabo, for the respondent, the Person in Charge
    of Ontario Shores Centre for Mental Health Sciences

Heard: April 30, 2021 by videoconference

On appeal from the disposition of the Ontario Review
    Board, dated October 13, 2020, with reasons dated November 3, 2020.

REASONS FOR DECISION

[1]

This is an appeal from a disposition of the
    Ontario Review Board (the Board) on a restriction of liberty hearing. The
    appellant, who has schizophrenia, was found not criminally responsible on
    account of mental disorder (NCR) on a charge of aggravated assault in June
    2013. Pursuant to the disposition of May 6, 2020 he has been detained at the
    Ontario Shores Centre for Mental Health Sciences (the Hospital) with privileges
    up to and including the ability to live in the community in accommodations
    approved by the person in charge.

[2]

On August 28, 2020, the Board was informed,
    pursuant to s. 672.56(2)(b) of the
Criminal Code
, that the appellants liberty had been restricted. On August 17th,
    the appellant had been transferred from a general forensic unit at the Hospital
    to a more restrictive secure forensic unit. The appellant, who was deemed
    incapable of consenting to treatment, but was appealing that finding, had
    stopped taking his anti-psychotic medication. In the months leading up to the
    restriction of liberty, the appellants mental health had deteriorated and
    there were instances of verbal aggression and hostility to co-patients and
    staff.

[3]

Following a restriction of liberty hearing, the
    Board found that the restriction of the appellants liberty was and remained
    necessary and appropriate and constituted the least onerous and restrictive
    measure. The Board accepted that the appellants mental health had
    deteriorated, and that he showed increased irritability and hypersensitivity to
    sound. His behaviour had deteriorated to the point where it was obvious that he
    required the higher level of structure, support and observation he could only
    receive on a secure forensic unit.

[4]

The appellant asserts that the Board failed to
    take into consideration his liberty interests and other needs, as mandated by
    s. 672.54 of the
Code
. In particular, the
    Board did not properly assess his request for a lateral transfer to another
    unit. He asserts that the Boards findings  that his mental status had
    deteriorated as a result of not taking his medication, and that the transfer to
    a more secure forensic unit was necessary  were not supported by evidence and
    were unreasonable. The appellant submits that it was unreasonable for the Board
    to find that the Hospital was justified in not transferring him to another
    minimum security unit to alleviate his sensitivity to noise and other
    environmental stressors, that were the cause of his conflict with other
    co-patients and staff. He contends that the Hospital transferred him to a more
    secure unit simply to teach him a lesson and to punish him for not taking his
    medication.

[5]

We disagree.

[6]

The Board considered all of the required
    factors, including the appellants request for an accommodation in his living
    conditions. There was evidence to support the need to transfer the appellant to
    a more secure unit. This included the testimony of his treating psychiatrist,
    Dr. Pytyck, that, among other things, the appellant was not manageable in the
    lower security unit; that his acting out posed a risk of harm to co-patients
    and staff; that the months leading up to the restriction of liberty were marked
    with increasingly rapid decompensation; that the appellant directly threatened
    three patients; and that he had little to no insight into his need for
    treatment.

[7]

Contrary to the appellants submissions, there
    is no evidence that the Hospital was simply trying to teach the appellant a
    lesson about taking his medication, by refusing his request for a transfer to a
    different unit with less noise and environmental stimuli.

[8]

The evidence that was accepted by the Board was
    that, in the months before the transfer to a more secure unit, the Hospital on
    several occasions had offered and the appellant had refused, a room change on
    the same unit in an attempt to accommodate his request for a quieter and darker
    environment. The Board reasonably accepted Dr. Pytycks evidence, supported by
    the Hospitals report, that the appellants behaviour had deteriorated to the
    point where it was obvious that he required the higher level of structure,
    support and observation that he could only receive on a secure forensic unit
    and that the appellants behaviour resulted from the deterioration of his
    mental status after he had discontinued his medication. Since his transfer to a
    secure forensic unit, his presentation had remained much the same, with a
    further incident of threatening behaviour to a co‑patient. There is
    nothing to support the appellants contention that a lateral move to different
    minimum-security unit would have improved his mental state or behaviour.

[9]

The Boards conclusion that the restriction of
    liberty was and remained necessary is reasonable. For these reasons the appeal
    is dismissed.

K. van Rensburg J.A.

Grant
    Huscroft J.A.

J.A. Thorburn J.A.


